         Case 5:18-cv-00217-KGB Document 43 Filed 01/19/21 Page 1 of 1




                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

JOSHUA STRICKLIN, ADC #138119                                                          PLAINTIFF

v.                                Case No. 5:18-cv-00217-KGB

FLORENCE HADLEY                                                                     DEFENDANT

                                             ORDER

       Before the Court are the Proposed Findings and Recommendation submitted by United

States Magistrate Judge Patricia S. Harris on February 14, 2020 (Dkt. No. 40). No objections have

been filed to the Proposed Findings and Recommendation, and the deadline for filing objections

has since passed. After careful consideration of the Proposed Findings and Recommendation, the

Court finds no reason to alter or reject Judge Harris’ recommendation.

       Accordingly, the Court adopts the Proposed Findings and Recommendation in their

entirety as this Court’s findings of fact and conclusions of law. The Court lifts the stay previously

imposed by Judge Harris, pending resolution of defendant Florence Hadley’s anticipated motion

to dismiss (Dkt. Nos. 38, 39). For the reasons set forth in Judge Harris’s Proposed Findings and

Recommendation, the Court dismisses plaintiff Joshua Stricklin’s complaint without prejudice.

The Court denies as moot Ms. Hadley’s motion to compel discovery (Dkt. No. 32).

       It is so ordered this 19th day of January, 2021.


                                                      _________________________________
                                                      Kristine G. Baker
                                                      United States District Judge
